Order entered June 24, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00326-CV

                             MICHAEL A. RUFF, ET AL., Appellants

                                                 V.

  SUZANN RUFF, MATTHEW D. RUFF, AND FROST BANK, IN ITS CAPACITY AS
          TRUSTEE OF THE RUFF MANAGEMENT TRUST, Appellees

                             On Appeal from the Probate Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. PR-11-02825-1

                                             ORDER
           By notice filed June 20, 2019, the Ruff Management Trust has informed the Court it has

filed for relief under Chapter 11 of the United States Bankruptcy Code. Pursuant to Texas Rule

of Appellate Procedure 8.2, further action in this cause is automatically suspended. See TEX. R.

APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and treated as a

closed case. It may be reinstated on motion by any party showing, in accordance with rule of

appellate procedure 8.3, that the appeal is permitted by federal law or the bankruptcy court. See

id. 8.3.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE